Warner, Chief Justice.
It appears from the record and bill of exceptions, that Hobbs was appointed receiver of the estate of A. O. Hill, deceased, on a bill being filed to marshal the assets of his estate by the administrator thereof. Tho receiver was ordered by the court to sell said estate, and advertised the same for sale, when the administrators of B. T. Cochrane petitioned the court to be allowed, to claim a part of the land so advertised for sale as the property of their intestate, which the court allowed them to do. By agreement of the parties, the claim case was submitted to Judge Crisp for *582trial, without the intervention of a'jury, both as to the law and the facts, who, after hearing the evidence and argument of counsel, adjudged and decreed that the premises in dispute were' the property of A. O. Hill, deceased, and that the said .receiver proceed to sell said property, in conformity with the judgment and decree of Dougherty superior court appointing said receiver — to which finding and judgment of the judge the admininistrators of Cochrane excepted. There is sufficient evidence in the record to sustain the finding of the judge, that the land claimed was the property of the estate of A. O. Hill, deceased.
Whether the judge erred in ordering the receiver to proceed to sell the property, in conformity with the judgment and decree of Dougherty superior court appointing said receiver, we do not know, inasmuch as that judgment and decree are not in the record before us. The legal presumption is that the judge did not err; but if he did; it was incumbent on the plaintiffs in error to make it affirmatively appear by the production of that judgment and decree, which they have failed to do.
Let the judgment of the court below be affirmed.